UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------
LIVIA M. SCOTTO,                                                  NOT FOR PUBLICATION

                                    Plaintiff,                    MEMORANDUM & ORDER
                                                                  19-CV-2445 (MKB)
                           v.

BASS AND ASSOCIATES, PATTI BASS,
JEFFREY NOORDHOEK, NELNET
INCORPORATED, WILLIAM MUNN,
MICHAEL MUNN, MICHAEL DUNLAP,
NELNET INC, OFFICE OF THE CHANCELLOR
COUNTY OF MAUL, UNIVERSITY OF
HAWAII, MAUI COMMUNITY COLLEGE, U.S.
DEPARTMENT OF EDUCATION, OFFICE OF
CIVIL RIGHTS, SEATTLE WASHINGTON, U.S.
DEPARTMENT OF TREASURY,

                                    Defendants.
---------------------------------------------------------------
MARGO K. BRODIE, United States District Judge:

        Plaintiff Livia M. Scotto, proceeding pro se, commenced the above-captioned action on

April 11, 2019, against Defendants. (Compl., Docket Entry No. 1.) The Court grants Plaintiff’s

request to proceed in forma pauperis pursuant to 28 U.S.C. § 1915 solely for the purpose of this

Memorandum and Order. For the reasons set forth below, the Court dismisses the Complaint.

   I.   Discussion

            a.   Standard of review

        A complaint must plead “enough facts to state a claim to relief that is plausible on its

face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is plausible “when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Matson v. Bd. of Educ., 631 F.3d 57, 63 (2d Cir.
2011) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). Although all allegations contained

in the complaint are assumed to be true, this tenet is “inapplicable to legal conclusions.” Iqbal,

556 U.S. at 678. In reviewing a pro se complaint, the court must be mindful that a plaintiff’s

pleadings should be held “to less stringent standards than formal pleadings drafted by lawyers.”

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam) (quoting Estelle v. Gamble, 429 U.S.

97, 104–05 (1976)); see also Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009) (noting that even

after Twombly, the court “remain[s] obligated to construe a pro se complaint liberally”).

Nevertheless, the court is required to dismiss sua sponte an in forma pauperis action if the court

determines it “(i) is frivolous or malicious; (ii) fails to state a claim on which relief may be

granted; or (iii) seeks monetary relief against a defendant who is immune from such relief.”

28 U.S.C. § 1915(e)(2)(B); see also Abbas v. Dixon, 480 F.3d 636, 639 (2d Cir. 2007).

          b.   Plaintiff fails to state a claim

       The Complaint is incoherent and incomprehensible and fails to state a claim that may be

remedied by this Court. There are no concrete allegations in the Complaint generally or against

any of the named Defendants. The entire Complaint appears to be comprised of excerpts and

attachments, including one referencing Air Portugal’s General Conditions of Carriage, a fax

transmission report to the U.S. Consul in Florence, Italy seeking documents, and an excerpt from

a decision in a case no longer pending in the Eastern District of New York, Schenker AG v.

Societe Air France, et al., No. 14-CV-4711 (E.D.N.Y. Dec. 7, 2017). (See generally Compl.)

       Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint contain “a

short and plain statement of the claim showing that the pleader is entitled to relief,” Fed. R. Civ.

P. 8(a), and that “[e]ach averment of a pleading shall be simple, concise, and direct,” Fed. R.

Civ. P. 8(e)(1). Dismissal of a complaint is appropriate where the complaint is “so confused,



                                                  2
ambiguous, vague or otherwise unintelligible that its true substance, if any, is well disguised.”

Whitfield v. Johnson, 763 F. App’x 106, 107 (2d Cir. 2019) (quoting Simmons v. Abruzzo, 49

F.3d 83, 86 (2d Cir. 1995)).

        Even under the most liberal reading of the Complaint, the Court cannot discern any

legally cognizable harm that Plaintiff has suffered. See Trice v. Onondaga Cty. Justice Ctr., 124

F. App’x 693, 694 (2d Cir. 2005) (affirming the district court’s dismissal where the plaintiff’s

second amended complaint was “incomprehensible, incomplete and technically deficient,

consisting of one, rambling paragraph” and “containing over 550 lines . . . [of] incoherent

allegations”). Accordingly, the Court dismisses the Complaint.

           c.   The Court declines to afford Plaintiff an opportunity to amend the
                Complaint

        While the Court would ordinarily allow Plaintiff to amend her Complaint to cure the

identified deficiencies, any amendment in this case would be futile and “[l]eave to amend may

properly be denied if the amendment would be futile . . . .” Russell v. Aid to Developmentally

Disabled, Inc., 753 F. App’x 9, 15 (2d Cir. 2018) (citing Anderson News, L.L.C. v. Am. Media,

Inc., 680 F.3d 162, 185 (2d Cir. 2012)).

        In addition to the incoherent nature of Plaintiff’s Complaint, Plaintiff has a long history

of filing similar actions in other courts. Indeed, Plaintiff has filed over fifty cases in federal

courts. See, e.g., Scotto v. M. Dyer & Sons, No. 18-CV-1665, 2018 WL 4760791, at *1 (M.D.

Fla. Aug. 7, 2018) (dismissing Plaintiff’s complaint because she “failed to provide a basis for

jurisdiction, a statement of the claim, or a statement regarding damages or relief”); Scotto v.

Foster, No. 18-CV-1666, 2018 WL 8584157, at *1 (M.D. Fla. July 27, 2018) (finding that

Plaintiff’s complaint consisting of a “cover sheet that appends a seemingly random assortment of

other unexplained documents” did not comply with the Federal Rules of Civil Procedure); Scotto


                                                   3
v. McClean, No. 17-CV-2730, 2018 WL 1886568, at *2 (M.D. Fla. Jan. 30, 2018) (dismissing

Plaintiff’s second amended complaint because her “allegations [were] disorganized, confusing,

and repetitive, and [were] not relevant to any cause of action”); Scotto v. CUC Int’l, No. 07-CV-

00213, 2007 WL 1341183, at *1 (D. Haw. May 3, 2007) (dismissing Plaintiff’s complaint

because the court could not “understand the . . . claims” since the allegations were

“incomprehensible” and did not “create[] any factual basis for an actionable claim against any

named defendant). Plaintiff is also the subject of several filing injunctions in various courts.

See, e.g., In re Livia M. Scotto, No. 18-MC-62 (M.D. Fla. Aug. 6, 2018); Scotto v. USA, No. 16-

CV-9125 (S.D.N.Y. Jan. 30, 2017); In re Livia M. Scotto, No. 11-MC-302 (D. Haw. Dec. 14,

2011).

         Based on the incomprehensible nature of the Complaint before this Court, as well as

Plaintiff’s litigation history, the Court finds that any amendment would be futile and denies

Plaintiff leave to amend. See Clifton v. Office of Temp. Disability Otda, No. 15-CV-6806, 2016

WL 482021, at *2 (E.D.N.Y. Feb. 4, 2016) (“Whereas ordinarily the [c]ourt would allow [the]

plaintiff an opportunity to amend . . . it need not afford that opportunity here where it is clear

from plaintiff’s submission and prior litigation history with the [c]ourt that he cannot state a

plausible claim for relief. As such, any attempt to amend . . . would be futile.”); see also Glass v.

U.S. Presidents since 1960, No. 17-CV-3141, 2017 WL 4621006, at *4 (E.D.N.Y. Oct. 12,

2017) (finding that the plaintiff’s amended complaint rose “to the level of irrational,” and

declining to afford the plaintiff an opportunity to further amend her complaint “given that the

deficiencies therein [were] not such that could be cured by amendment”).

  II. Conclusion

         For the reasons set forth above, the Court dismisses the Complaint. Plaintiff is cautioned



                                                  4
that this Court will not tolerate frivolous litigation and that she may be subject to a filing

injunction should she continue to file similar actions in this Court. See Lau v. Meddaugh, 229

F.3d 121, 123 (2d Cir. 2000). The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any

appeal from this Order would not be taken in good faith, and therefore in forma pauperis status is

denied for the purpose of an appeal. See Coppedge v. United States, 369 U.S. 438, 444–45

(1962).

Dated: July 26, 2019
       Brooklyn, New York

                                                       SO ORDERED:


                                                            s/ MKB
                                                       MARGO K. BRODIE
                                                       United States District Judge




                                                   5
